Citation Nr: 0409029	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-16 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to September 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO denied 
service connection for several conditions, including a back 
injury.  The veteran appealed the denial of service 
connection for a back disability.

The veteran offered testimony at a videoconference hearing in 
May 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran contends that he has a current back disability 
that resulted from a lifting injury during service.  His 
service medical records show outpatient treatment for low 
back pain, reported as having begun while lifting a heavy 
object.  Examiners described the condition of the low back as 
muscular strain.  The veteran reports that he has continued 
to have low back pain since the injury during service.  He 
indicates that he has received VA outpatient treatment for 
his low back pain since approximately 2000 or 2001.  Notes of 
VA outpatient treatment in 2002, mostly for conditions not 
related to the back, include reports of low back pain.

A VA examination is needed to address whether the current 
back disability is the result of an injury in service.

At his hearing, the veteran testified that he received 
treatment for a back disability at St. Mary's Hospital, 
Huntington, West Virginia in November or December 1980; at 
Mount Saint Mary's Hospital in Longview, Texas in 1985, and 
that he currently received treatment for his back disability 
at the Huntington, West Virginia VA Medical Center.  These 
records are not part of the claims folder and it is unclear 
whether they are available.  VA has an obligation to seek 
these records.  38 U.S.C.A. § 5103A(b)(c) (West 2002).

Accordingly this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain records of the veteran's 
treatment for a back disability at St. 
Mary's Hospital, Huntington, West 
Virginia in November or December 1980; at 
Mount Saint Mary's Hospital in Longview, 
Texas in 1985, and at the Huntington, 
West Virginia VA Medical Center since 
April 2002.  

2.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and likely etiology 
of any current low back disorder.  The 
veteran's claims file should be provided 
to the examiner for review.  X-rays and 
any other necessary tests should be 
performed.  The examiner should provide a 
diagnosis or diagnoses of any current low 
back disorders.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current low 
back disorder is related to injury from 
lifting or other injury or disease during 
the veteran's service in 1979 and 1980.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


